       Case: 1:21-cv-00348 Document #: 1 Filed: 01/21/21 Page 1 of 16 PageID #:1




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


 ONE STOP MAILING LLC,

        Plaintiff,

 v.                                               Case No. 1:21-cv-0348

 NAMECHEAP, INC.

 and

 DOES 1-XX,

         Defendants.


                       COMPLAINT FOR WILLFUL INFRINGEMENT

        Plaintiff One Stop Mailing LLC (“OSM” or “Plaintiff”) states as follows for its Complaint

For Willful Infringement against Defendants Namecheap, Inc. (“Namecheap”) and Does 1-XX

(“the Doe Defendants”) (collectively, “Defendants”):

                                      Nature of the Action

        1.     Defendant Namecheap is knowingly hosting a sham website operated by the Doe

Defendants that is deceiving prospective customers of Plaintiff OSM into falsely believing that the

Doe Defendants are in fact Plaintiff OSM.

        2.     On information and belief, the Doe Defendants created this infringing website in

order to trick these prospective customers into paying the Doe Defendants upfront shipping fees

for services that the Doe Defendants never provide.
      Case: 1:21-cv-00348 Document #: 1 Filed: 01/21/21 Page 2 of 16 PageID #:2




       3.      Because these deceived consumers erroneously believe they are dealing with

Plaintiff OSM, OSM is blamed for Defendants’ misconduct, which will cause lasting harm to

OSM’s reputation if Defendants’ infringement is not immediately stopped.

       4.      The Infringing Website rips off, wholesale, significant portions of OSM’s website

and the intellectual property contained thereon, including OSM’s federally registered trademarks

and its copyrighted photographs.

       5.      This has already caused confusion amongst OSM’s existing customers. Further,

there is no telling how many unknowing prospective customers of OSM have already paid Doe

Defendants for services, likely to never receive any actual services in exchange for such payments.

       6.      Defendant Namecheap has been notified on multiple occasions about this

fraudulent activity, and the blatant, willful infringement that is precipitating it, but has not taken

action or otherwise been responsive to OSM’s urgent requests for action.

       7.      Because Namecheap has actual notice of (i) OSM’s federally registered trademarks

and OSM’s copyrights and (ii) the willful infringement of them by the Infringing Website,

Namecheap’s continued hosting of the Infringing Website makes Namecheap liable for the Doe

Defendants’ willful infringement and other unlawful conduct.

       8.      If action is not taken immediately, innocent customers will continue to be tricked

into paying money to the Doe Defendants, likely to never receive any services in exchange for

such payments. OSM is harmed by Defendants’ conduct, because these customers are paying and

being cheated by someone they incorrectly believe to be OSM, thus irreparably damaging the near-

two decades of goodwill and reputation that OSM has cultivated.




                                                 -2-
      Case: 1:21-cv-00348 Document #: 1 Filed: 01/21/21 Page 3 of 16 PageID #:3




                                                Parties

        9.      Plaintiff OSM is an Illinois limited liability company with its principal place of

business in Glendale Heights, Illinois, which is in this judicial district.

        10.     Defendant Namecheap is a Delaware corporation with its principal place of

business in Phoenix, Arizona.

        11.     On information and belief, the Doe Defendants are owners, employees, associates,

affiliates, agents, and/or operators of the website www.optimumshippingexpress.com (“the

Infringing Website”). The Doe Defendants purport to be an Australian company providing

domestic and international shipping services. The Infringing Website was registered by proxy

through the company NameSilo, LLC, thus hiding from the public its actual owner(s). Namecheap

is the webhost of the Infringing Website.

        12.     On information and belief, the Doe Defendants are not operating a legitimate

shipping company, but rather are infringing Plaintiff’s OSM mark in an attempt to trick consumers

into paying the Doe Defendants “advances” on shipping services which are never provided. On

information and belief, an essential part of Doe Defendants’ scheme is the use of OSM’s

trademarks and copyrights, and the suggestion that they are the same or affiliated with OSM,

because prospective “customers” (i.e., the targets of the Doe Defendants’ fraudulent scheme)

recognize and trust OSM.

                                       Jurisdiction and Venue

        13.     This Court has original subject matter jurisdiction over Count I and II of this action

under 28 U.S.C. § 1331 and 1338 because the claims arise out of the Lanham Act under 15 U.S.C.

§§ 1114 and 1125. This Court has supplemental jurisdiction over OSM’s remaining claims

pursuant to 28 U.S.C. § 1367(a) because they are so related to the claims asserted in Count I and

II as to form part of the same case or controversy.


                                                  -3-
      Case: 1:21-cv-00348 Document #: 1 Filed: 01/21/21 Page 4 of 16 PageID #:4




        14.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because Defendants are

subject to personal jurisdiction in this district, and a substantial part of the events or omissions giving

rise to OSM’s claims (i.e., Defendants’ trademark infringement) occurred in this district.

                                         Factual Background

A.      OSM’s Business

        15.     Since its creation in 2003, OSM has become a leading provider of domestic and

international parcel delivery solutions.

        16.     OSM is recognized in business as a leading shipping and logistics company,

developing a reputation for reliable, rapid, and economical delivery of parcel packages worldwide.

        17.     OSM has received industry and business community acclaim for its rapid growth

over the past decade, and has developed state-of-the-art facilities throughout the United States.

        18.     As a result of its significant investment of time and resources, the OSM brand has

become well-known in the industry.




                                                   -4-
      Case: 1:21-cv-00348 Document #: 1 Filed: 01/21/21 Page 5 of 16 PageID #:5




B.     OSM’s Trademarks

       19.     OSM owns the following federal trademark registrations (collectively, “the OSM

Marks”):
                        Trademark                       Registration Number
                  OSM                                         5,316,616
                  OSM WORLDWIDE                               5,334,150
                  OSM PREMIUM
                                                             4,383,203
                  NETWORK


                                                             5,334,152



       20.     OSM has spent substantial resources and time marketing its business under the

OSM Marks, including on extensive advertising and promotional efforts, and has built up

considerable goodwill associated with OSM and the OSM Marks.

C.     Defendants’ Willful Infringement of the OSM Marks

       21.     In January 2021, OSM learned of the existence of the Infringing Website, and that

this website was filled with egregious misappropriation and infringement of OSM’s intellectual

property, including the OSM Marks.

       22.     Defendants have copied verbatim on the Infringing Website numerous aspects of

OSM’s website, including OSM’s copyrighted photographs, text, and OSM’s trademarks,

including the OSM Marks.

       23.     Defendants’ copying makes it appear that the Infringing Website is a website of or

affiliated with Plaintiff OSM, which it is not.

       24.     On information and belief, Defendants’ copying is designed to lure consumers into

paying money to Defendants based on the consumers’ mistaken belief that Defendants are Plaintiff

OSM, which they are not.



                                                  -5-
         Case: 1:21-cv-00348 Document #: 1 Filed: 01/21/21 Page 6 of 16 PageID #:6




          25.     As an illustration of Defendants’ copying, the following side-by-side comparison

shows OSM’s “About Us” page next to the “About Us” page of the Infringing Website.

                   OSM’s Website1                             The Infringing Website2




          26.     In the example above, the photographs, text, look-and-feel, and trademarks,

including OSM’s                   trademark (Reg. No. 5,334,152) are all ripped off by the Doe

Defendants on the Infringing Website.

          27.     There are countless other examples of this type of misappropriation and egregious

infringement of OSM’s trademarks and copyrights on the Infringing Website.

          28.     Defendants’ infringement vis-à-vis the Infringing Website is willful, blatant, and

rampant.




1
    https://www.osmworldwide.com/about-us/
2
    https://www.optimumshippingexpress.com/about-us/


                                                       -6-
     Case: 1:21-cv-00348 Document #: 1 Filed: 01/21/21 Page 7 of 16 PageID #:7




D.     Defendant Namecheap Has Ignored All of OSM’s Demands to Remove The Infringing
       Website

       29.    On information and belief, Defendant Namecheap hosts the Infringing Website on

its servers, as indicated on the WHOIS record below.




       30.    Shortly after learning of the Infringing Website, OSM informed Defendant

Namecheap that the Infringing Website was replete with the misappropriation and flagrant

infringement of the OSM Marks and copyrights.

       31.    On January 11, 2021, OSM sent a letter to Namecheap demanding that the

Infringing Website be taken down by January 13, 2021 due to the willful infringement of the OSM


                                             -7-
      Case: 1:21-cv-00348 Document #: 1 Filed: 01/21/21 Page 8 of 16 PageID #:8




Marks and copyrights. OSM communicated the seriousness of the matter due to the fraud

Defendants are perpetrating on the public by virtue of their infringement. See Exhibit A.

       32.     Namecheap did not respond to OSM’s demand.

       33.     On January 14, 2021, OSM sent another letter to Namecheap, again demanding the

website be taken down by January 15, 2021. See Exhibit B.

       34.     Namecheap has not responded to these letters, and the Infringing Website remains

actively infringing OSM’s intellectual property, and continuing to defraud the public.

       35.     By having knowledge of the Infringing Website, and failing or refusing to take

action to take down the Infringing Website that it is hosting, Namecheap is participating in the

willful infringement of the OSM Marks and is liable as a contributory infringer.

                                COUNT I
         FEDERAL TRADEMARK INFRINGEMENT AND COUNTERFEITING
                         (15 U.S.C. §§ 1114, 1116)

       36.     OSM re-alleges and incorporates by reference paragraphs 1-35 of this Complaint.

       37.     OSM owns U.S. Registration No. 5,316,616 for the mark “OSM” in connection

with order fulfillment services.

       38.     OSM owns U.S. Registration No. 5,334,150 for the mark “OSM WORLDWIDE”

in connection with order fulfillment services.


       39.     OSM owns U.S. Registration No. 5,334,152 for the mark                 in

connection with order fulfillment services.

       40.     OSM owns U.S. Registration No. 4,383,203 for the mark “OSM PREMIUM

NETWORK” in connection with postal services, namely, presorting, stuffing, sealing, postage

metering, bundling, and delivering mail to post office.




                                                 -8-
        Case: 1:21-cv-00348 Document #: 1 Filed: 01/21/21 Page 9 of 16 PageID #:9




         41.   These registrations constitute evidence of the validity of the OSM Marks, of

OSM’s ownership of the marks, and of the exclusive rights to use the marks under 15 U.S.C. §

1115.

         42.   Defendants have actual knowledge of the OSM Marks and Plaintiff OSM’s rights

in the OSM Marks.

         43.   Without authorization or consent, the Infringing Website bears marks that are

reproductions, counterfeits, copies, or colorable imitations of the OSM Marks to the consuming

public in direct competition with the offering of OSM’s authentic goods or services, in or

affecting interstate commerce, in violation of 15 U.S.C. § 1114 and § 1116.

         44.   Defendants’ use of the OSM Marks in connection with order fulfillment services

is likely to cause confusion, or to cause mistake, or to deceive as to the affiliation, connection, or

association of Defendants with OSM, or as to the origin, sponsorship, or approval of Defendants’

goods, services, or commercial activities by OSM.

         45.   Defendants’ conduct is causing immediate and irreparable injury to OSM, its

goodwill and reputation, and will continue to damage OSM and deceive the public unless

temporarily, preliminarily, and permanently enjoined by this Court pursuant to 15 U.S.C. § 1116.

         46.   In addition to preliminary and permanent injunctive relief, OSM is entitled to

recover actual damages, Defendants’ profits, costs, and reasonable attorneys' fees under 15

U.S.C. § 1117 in an amount to be determined at trial. Any such damages and awards should be

trebled pursuant to 15 U.S.C. §1117(b).

         47.   OSM is further entitled to an Order directing that everything in the possession,

custody, or control of Defendants bearing reproductions, counterfeits, copies, or colorable




                                                 -9-
    Case: 1:21-cv-00348 Document #: 1 Filed: 01/21/21 Page 10 of 16 PageID #:10




imitations of the OSM Marks be delivered up to OSM and destroyed pursuant to 15 U.S.C. §

1118.

                              COUNT II
    FEDERAL UNFAIR COMPETITION AND FALSE DESIGNATION OF ORIGIN
                         (15 U.S.C. § 1125(a))

        48.    OSM re-alleges and incorporates by reference paragraphs 1-35 of this Complaint.

        49.    OSM owns U.S. Registration No. 5,316,616 for the mark “OSM” in connection

with order fulfillment services.

        50.    OSM owns U.S. Registration No. 5,334,150 for the mark “OSM WORLDWIDE”

in connection with order fulfillment services.


        51.    OSM owns U.S. Registration No. 5,334,152 for the mark                     in

connection with order fulfillment services.

        52.    OSM owns U.S. Registration No. 4,383,203 for the mark “OSM PREMIUM

NETWORK” in connection with postal services, namely, presorting, stuffing, sealing, postage

metering, bundling, and delivering mail to post office.

        53.    OSM has continuously used the OSM Marks in connection with order fulfillment

services since at least as early as 2009.

        54.    On information and belief, Defendants know of OSM’s rights in the OSM Marks.

        55.    Defendants’ use of the OSM Marks in connection with order fulfillment services

is likely to cause confusion, or to cause mistake, or to deceive as to the affiliation, connection, or

association of Defendants with OSM, or as to the origin, sponsorship, or approval of Defendants’

goods, services or commercial activities by OSM, and in commercial advertising or promotion,

misrepresents the nature, characteristics, qualities, and geographical origin of Defendants’ goods,

services, and commercial activities.



                                                 - 10 -
    Case: 1:21-cv-00348 Document #: 1 Filed: 01/21/21 Page 11 of 16 PageID #:11




       56.       Defendants’ use of the OSM Marks constitutes false representations, false

descriptions, and false designations of origin of their goods and services.

       57.       As a result of Defendants’ unauthorized uses of reproductions, counterfeits,

copies, or colorable imitations of the OSM Marks, the consuming public and trade is likely to

believe that Defendants’ services have are or have been approved by OSM, and such use falsely

represents Defendants as being legitimately affiliated, connected, or associated with or

authorized by OSM and places OSM’s valuable and hard-earned reputation and goodwill in the

hands of the Defendants in violation of 15 U.S.C. § 1125(a).

       58.       Defendants’ conduct is causing immediate and irreparable injury to OSM, its

goodwill and reputation, and will continue to damage OSM and deceive the public unless

temporarily, preliminarily, and permanently enjoined by this Court pursuant to 15 U.S.C. § 1116.

       59.       In addition to injunctive relief, OSM is entitled to recover actual damages,

Defendants' profits, costs, and reasonable attorneys’ fees under 15 U.S.C. § 1117 in an amount to

be determined at trial. Any such damages and awards should be trebled pursuant to 15 U.S.C. §

1117(b). OSM reserves the right to seek statutory damages pursuant to 15 U.S.C § 1117(c).

       60.       Upon information and belief, Defendants were aware of OSM’s prior use and

registration of the OSM Marks, making Defendants’ actions willful.

       61.       OSM is further entitled to an Order directing that everything in the possession,

custody, or control of Defendants bearing reproductions, counterfeits, copies, or colorable

imitations of OSM’s registered marks be delivered up to OSM and destroyed pursuant to 15

U.S.C. § 1118.




                                                - 11 -
    Case: 1:21-cv-00348 Document #: 1 Filed: 01/21/21 Page 12 of 16 PageID #:12




                                COUNT III
    VIOLATION OF ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT
                           (815 ILCS 510/et seq.)

       62.     OSM re-alleges and incorporates by reference paragraphs 1-35 of this Complaint.

       63.     OSM has continuously used the OSM Marks in connection with order fulfillment

services since at least as early as 2009.

       64.     On information and belief, Defendants know of OSM’s rights in the OSM Marks.

       65.     Defendants’ use of the OSM Marks in connection with order fulfillment services

has caused, and will continue to cause a likelihood of confusion or of misunderstanding as to the

source, sponsorship, approval, affiliation, connection or association with OSM.

       66.     Defendants’ use of the OSM Marks in connection with order fulfillment services

constitutes a representation that Defendants’ Infringing Website has sponsorship, approval,

characteristics, uses, or benefits that it does not have, or that Defendants’ Infringing Website has

a sponsorship, approval, status, affiliation or connection with OSM that Defendants do not have.

       67.     OSM has been damaged by Defendants’ deceptive trade practices, and, unless

granted injunctive relief by this Court, OSM will continue to be damaged by Defendants’ acts

under 815 ILCS 510/2-3.

       68.     OSM is also entitled to recover as yet undetermined amounts of monetary

damages pursuant to 815 ILCS 510/3.

       69.     Upon information and belief, Defendants were aware of the OSM Marks, making

Defendants’ actions willful and thus entitling OSM to recover its costs and attorneys’ fees

pursuant to 815 ILCS 510/3.




                                               - 12 -
    Case: 1:21-cv-00348 Document #: 1 Filed: 01/21/21 Page 13 of 16 PageID #:13




                                   COUNT IV
                         COMMON LAW UNFAIR COMPETITION

          70.   OSM re-alleges and incorporates by reference paragraphs 1-35 of this Complaint.

          71.   On information and belief, Defendants were and are aware of OSM’s protectable

rights in the OSM Marks and other OSM intellectual property.

          72.   Defendants’ using, advertising and marketing, and offering services for sale under

the OSM Marks creates, causes and/or contributes to a false association between Defendants

and/or the Infringing Website and OSM. Defendants’ actions have caused and contributed to

consumer confusion as to the origin of, or affiliation between, Defendants and the Infringing

Website, and OSM and its services, and have traded unfairly upon OSM’s goodwill and reputation,

and continue to do so, in violation of OSM’s common law rights in its trademarks.

          73.   Defendants’ advertising, marketing, selling and offering services for sale under the

OSM Marks and other OSM intellectual property is with knowledge and in willful disregard of

OSM’s intellectual property rights.

          74.   Defendants’ conduct has irreparably harmed OSM and will continue to irreparably

harm OSM unless enjoined by this Court, as a result of which OSM is without an adequate remedy

at law.

          75.   Defendants’ use of the OSM Marks and other OSM intellectual property has injured

and continues to injure OSM in an amount to be determined at trial.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for the following relief:

          A.    Judgment in favor of OSM on Counts I through IV;

          B.    An Order directing Defendant Namecheap to disable and remove the Infringing

Website within 2 days of entry of the Order.



                                               - 13 -
    Case: 1:21-cv-00348 Document #: 1 Filed: 01/21/21 Page 14 of 16 PageID #:14




       C.     Preliminarily and permanently enjoin Defendants and any person acting in concert

with them from:

            a. using any of the OSM Marks or other OSM intellectual property, including but

                  not limited to that identified in paragraph 19 above, or any simulation,

                  reproduction, copy, colorable imitation, or confusingly similar variation of any of

                  OSM’s trademarks in connection with any goods or services or in connection with

                  the use, marketing, promotion, advertisement, sale, offering for sale,

                  manufacture, production, dissemination, or distribution of any products and

                  services related to order fulfillment;

            b. using any false designation of origin or false description (including, without

                  limitation, any letters or symbols), or performing any act which can, or is likely

                  to, lead members of the consuming public or trade to believe that Defendants are

                  associated with OSM or that any product or services offered by Defendants is in

                  any manner associated or connected with OSM, or is authorized, licensed,

                  sponsored, or otherwise approved by OSM;

            c. assisting, aiding, or abetting any other person or business entity in engaging in or

                  performing any of the activities referred to in subparagraphs (a) and (b) above or

                  taking any action that contributes to any of the activities referred to in

                  subparagraphs (a) and (b) above.

       D.     Declare that the OSM Marks are valid, enforceable, and infringed by Defendants;

       E.     Award OSM damages resulting from Defendants’ infringement of the OSM Marks;

       F.     That the Defendants, at their own expense, remunerate any entities that were

deceived, defrauded, or otherwise confused by virtue of Defendants’ misappropriation of the OSM




                                                 - 14 -
    Case: 1:21-cv-00348 Document #: 1 Filed: 01/21/21 Page 15 of 16 PageID #:15




Marks and other OSM intellectual property within five (5) days after service of judgment with

notice of entry thereof;

       G.       Defendants must deliver up for destruction all goods, advertising, literature and

other forms of promotional material bearing or showing OSM’s trademarks or a confusingly

similar mark pursuant to 15 U.S.C. §1118;

       H.       Find the case to be exceptional and award appropriate relief thereunder;

       I.       Award OSM reasonable attorneys’ fees;

       J.       Award OSM interest and costs;

       K.       Order an accounting for all gains, profits, and advantages derived from Defendants’

acts of infringement of OSM’s trademarks and trade dress pursuant to 15 U.S.C. § 1117;

       L.       Defendants must pay OSM punitive damages due to Defendants’ willful

infringement;

       M.       Award damages and injunctive relief pursuant to 815 ILCS 510/3;

       N.       Defendants must report to this Court of their compliance with the foregoing within

thirty (30) days of judgment; and

       O.       For such other and further relief that the Court deems just and proper.




                                               - 15 -
   Case: 1:21-cv-00348 Document #: 1 Filed: 01/21/21 Page 16 of 16 PageID #:16




                                       JURY DEMAND

      Plaintiff demands a trial by jury on all claims and issues so triable.


Dated: January 21, 2021                        Respectfully submitted,
                                               /s/ Sartouk H. Moussavi
                                               Robert H. Lang
                                               Michael A. Parks
                                               Sartouk H. Moussavi
                                               THOMPSON COBURN LLP
                                               55 E. Monroe Street, 37th Floor
                                               Chicago, IL 60603
                                               P: (312) 346-7500, F: (312) 580-2201
                                               rhlang@thompsoncoburn.com
                                               mparks@thompsoncoburn.com
                                               smoussavi@thompsoncoburn.com
                                               Attorneys for Plaintiff One Stop Mailing LLC




                                              - 16 -
